department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list tep ra legend taxpayer a ira b individual c financial_institution d financial_institution e account f account g financial_institution h ira dear amount this is in response to a request for a letter_ruling dated date as modified and supplemented by additional correspondence dated date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution totaling amount from ira b an individual_retirement_annuity under sec_408 of the code taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to misleading information from and errors made by her insurance representative on whom she was relying to complete the transaction taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that her insurance representative individual c approached her in date and persuaded her to cash-out ira b maintained with financial_institution d he recommended that she fund a new ira by purchasing an annuity with a new insurance_company financial_institution e at the time individual c was in the process of applying for a license to do business on behalf of financial_institution e taxpayer a represents that she received a distribution of amount from financial_institution d dated september 2c taxpayer a called individual c on or about date to check on the status of the new account with financial_institution e individual c told her that she had plenty of time to transfer amount to another account and that he would take care of it but that he had to tend to urgent business out of state thereafter taxpayer a tried unsuccessfully to speak with individual c on several occasions in the last week of date individual c delivered paperwork to taxpayer a to open a new ira with financial_institution e taxpayer a gave individual c a voided check to complete an electronic transfer of amount to financial_institution e several days later in early date individual c directed taxpayer a to deposit amount into checking account f because he had opened an ira with financial_institution e taxpayer a deposited amount into account f onnovember later taxpayer a accessed checking account f to confirm that individual c had transferred amount from account f to financial_institution e as directed she then discovered that amount was still in account f and individual c had not transferred amount to financial_institution e taxpayer a attempted unsuccessfully to speak with individual c on several occasions thereafter afewdays individual c finally called taxpayer aon december _ and he told her that the reason he failed to transfer amount from account f to financial_institution e was because his license with financial_institution e had expired and that he had to try to open a new ira account on behalf of taxpayer a with another company in fact on november financial_institution e had notified individual c that it refused to grant him a license to contract with financial_institution e because he had failed financial_institution e’s background investigation individual c eventually provided taxpayer a with a copy of the letteron may queries as to why amount was not transferred to financial_institution e within the required time period after taxpayer a made several _ __ page during the same callon december 20_ individual c assured taxpayer a that she still had time to complete the rollover transaction and he directed her to transfer amount from checking account f to savings account g until he was able to open a new ira per individual c’s recommendation taxpayer a transferred amount to savings account g on december on december prepared an annuity application with financial_institution h and on date amount was used to purchase ira an individual_retirement_annuity under sec_408 of the code from financial_institution h individual c 20__ based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individua subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement under sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that the failure to accomplish a timely rollover of amount was due to the misleading information and errors made by individual c on whom taxpayer a was relying to complete the transaction therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of code sec_408 except the 60-day requirement were met with respect to the contribution of amount to ira i on date such contribution is considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may - be applicable thereto page if you have any questions please contact at se t ep ra t1 or fax at please address all correspondence to i d by phone sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
